Citation Nr: 0736318	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  02-21 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right knee, currently evaluated 
as 20 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left thigh, Muscle Group XIV, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left leg, Muscle Group XI, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from June 1951 to May 1953.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Board denied the veteran's claims in June 2005, and the 
veteran appealed the Board's decision to the Court of Appeals 
for Veterans Claims (Court).  In a March 2006 order, the 
Court granted the parties' Joint Motion for Remand of the 
Board's June 2005 decision, vacating the Board's decision, 
and remanding for additional proceedings.

The Board remanded the veteran's claims in September 2006 and 
May 2007.  The case is again before the Board for review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Board's September 2006 remand it was noted that a 
March 2006 Joint Motion of the parties stated that it was 
necessary to consider the history of the veteran's injury in 
determining the extent of muscle damage, or equivalent 
disability, and that all involved muscle groups be 
identified.  It pointed out that the veteran had multiple 
shrapnel scars, debridement incisions and retained foreign 
bodies.  The Joint Motion also indicated that the veteran had 
bilateral flexion contractures of the knees which resulted in 
significant limitation of extension and that the etiology of 
the flexion contractures was undetermined.

The Joint Motion directed that the veteran be reexamined by 
an orthopedist to determine whether the multiple shell 
fragment wounds had affected, in any way, a muscle group in 
either lower extremity or the left groin area, apart from 
muscle group XIV in the left thigh and muscle group XI in the 
left calf.

The September 2006 remand by the Board directed that an 
examination be scheduled.  The veteran was scheduled for the 
required examination in January 2007.  A report from the VA 
Medical Center indicates that the veteran failed to report 
for the scheduled examination.  The veteran's claim was 
readjudicated and the case was recertified to the Board.  

In October 2007, the Board received a September 2007 
statement by the veteran's local representative.  The 
representative noted that the veteran had suffered a decline 
in health and had transitioned from his apartment to skilled 
nursing care at the Idaho State Veterans Home - Boise.  She 
indicated that due to the veteran's decline in health and 
relocation, he was not aware of the scheduled VA examination.  
She stated that the Home would facilitate the veteran's 
transportation and attendance at an examination and requested 
that an additional examination be scheduled.  The Board has 
no reason to doubt the veracity of the representative's 
statement and has determined that there is good cause to 
afford the veteran an opportunity to appear at a VA 
examination.  

The AOJ, in the SSOC reported that the law states that when a 
claimant, without good cause. fails to report for examination 
or re-examination, the claim shall be rated based on the 
evidence of record.  This statement by the AOJ is unsupported 
in law or regulation.  Service connection for the wounds has 
been in effect since 1954.  The mis-statement by the AOJ is 
prejudicial.


Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA orthopedic examination to be conducted 
by an orthopedist (per the joint remand) 
to determine the nature and extent of his 
shell fragment wounds.  In-service 
treatment records and a comprehensive 
history from the veteran should be made 
available to the examiner.  Imaging 
studies should be utilized to ascertain 
the muscles which were penetrated by the 
retained foreign bodies in the lower 
extremities.

The examiner should indicate whether the 
veteran's multiple shell fragment wounds 
have affected, in any way, a muscle group 
in either lower extremity or the left 
groin area, apart from muscle group XIV in 
the left thigh and muscle group XI in the 
left calf.

The examination report should include a 
determination of pain-free ranges of 
motion of both knees and the left hip, as 
well as the etiology of any limitation of 
motion of those joints.  The examination 
report should also include an opinion 
pertaining to the etiology of the 
bilateral flexion contractures of the 
veteran's knees.  THE EXAMINER MUST 
IDENTIFY HIS/HER CREDENTIALS.

2.  If the veteran fails to report without 
good cause, the AOJ must correctly comply 
with 38 C.F.R. § 3.655. 

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



